DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are presented for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakimura et al. (US 2014/0233013 A1; pub. Aug. 21, 2014) in view of Shima (US 2007/0052581 A1; pub. Mar. 8, 2007).
Regarding claim 1, Sakimura et al. disclose: a laser radar device (fig.4) comprising: a modulator (fig.4 item 5) for causing a transmission seed light beam to branch, introducing differing offset frequencies to a plurality of branched transmission seed light beams (fig.4 modulator 5 shifts each frequency by fM see para. [0056]), modulating each of the plurality of transmission seed light beams into a pulsed light beam, and outputting a plurality of pulsed light beams, or for modulating a transmission seed light beam into a pulsed light beam, causing the pulsed light beam to branch, introducing differing offset frequencies to a plurality of branched pulsed light beams (para. [0044] teach can be from several tens to several hundred MHZ), and outputting the plurality of pulsed light beams; an optical amplifier (fig.4 item 6) for amplifying the plurality of pulsed light beams output from the modulator; an optical antenna (fig.4 item 8) for emitting the plurality of pulsed light beams amplified by the optical amplifier into space, and receiving backscattered light beams of the plurality of emitted pulsed light beams (para. [0063]-[0064]); a receiver (fig.4 item 10) for detecting respective beat signals from the plurality of backscattered light beams received by the optical antenna. Sakimura et al. are silent about: a filter in which frequency bands each including a frequency of signal components included in the plurality of beat signals detected by the receiver are set as pass bands and frequency bands not including any of the frequencies of the signal components are set as cutoff bands; and a converter for sampling the beat signals passing through the filter at a sampling frequency.
In a similar field of endeavor, Shima discloses: a filter in which frequency bands each including a frequency of signal components included in the plurality of beat signals detected by the receiver are set as pass bands and frequency bands not including any of the frequencies of the signal components are set as cutoff bands; and a converter for sampling the beat signals passing through the filter at a sampling frequency (para. [0030]) motivated by the benefits for a radar with accurate recognition operation (Shima para. [0019]).
In light of the benefits for a radar with accurate recognition operation as taught by Shima, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sakimura et al. with the teaching of Shima.
Regarding claim 2, Sakimura et al. disclose: the modulator introduces the offset frequencies such that a frequency interval of the plurality of pulsed light beams output to the optical amplifier is larger than a gain bandwidth of stimulated Brillouin scattering to be generated in the optical amplifier or a transmission path from the optical amplifier to the optical antenna (para. [0097]).
Regarding claim 8, a part or all of the modulator and the receiver are mounted on a common substrate (claim is rejected on the same basis as claim 1, it is known to mount lidar components on a common substrate for a compact system).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sakimura et al. (US 2014/0233013 A1; pub. Aug. 21, 2014) in view of Shima (US 2007/0052581 A1; pub. Mar. 8, 2007) and further in view of Middleton et al. (US 9,680,576 B1; pub. Jun. 13, 2017).
Regarding claim 3, Sakimura et al. and Shima disclose: introducing the offset frequencies to the branched transmission seed light beams or the branched pulsed light beams (see claim 1). The combined references are silent about: the modulator includes a plurality of optical phase modulators.
In a similar field of endeavor, Middleton et al. disclose: the modulator includes a plurality of optical phase modulators (fig.1 shows different branches going to modulators 37, 46, 41) motivated by the benefits for agile and cost-effective radar system (Middleton et al. col.4 L50-60 & col.7 L7-10).
In light of the benefits for agile and cost-effective radar system as taught by Middleton et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sakimura et al. and Shima with the teaching of Middleton et al.
Regarding claim 4, Sakimura et al., Shima and Middleton et al. disclose: the modulator includes a plurality of traveling waveform type optical modulators for introducing the offset frequencies to the branched transmission seed light beams or the branched pulsed light beams, and the plurality of traveling wave type optical modulators introduces offset frequencies different from each other (the claim is rejected on the same basis as claim 3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakimura et al. (US 2014/0233013 A1; pub. Aug. 21, 2014) in view of Shima (US 2007/0052581 A1; pub. Mar. 8, 2007) and further in view Ando et al. (US 2016/0291135 A1; pub. Oct. 6, 2016).
Regarding claim 5, the combined references are silent about: a reference light source for oscillating the transmission seed light beam of a single frequency, wherein the transmission seed light beam oscillated by the reference light source is output to the modulator.
In a similar field of endeavor, Ando et al. disclose: a reference light source for oscillating the transmission seed light beam of a single frequency (para. [0053]), wherein the transmission seed light beam oscillated by the reference light source is output to the modulator (para. [0054]) motivated by the benefits for improved reliability (Ando et al. para. [0019])
In light of the benefits for improved reliability as taught by Ando et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Sakimura et al. and Shima with the teaching of Ando et al.




Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior arts fail to teach, disclose, suggest or make obvious: a variable wavelength reference light source for oscillating a transmission seed light beam of any one wavelength of a plurality of wavelengths; a wavelength selector for selecting a wavelength of the transmission seed light beam to be oscillated by the variable wavelength reference light source; and a wavelength separator for separating wavelengths of the plurality of pulsed light beams amplified by the optical amplifier, wherein the optical antenna is provided for the number of wavelengths to be selected by the wavelength selector, and each optical antenna emits a pulsed light beam of any one wavelength separated by the wavelength separator into space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884